Exhibit 10.15

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and effective as of January 30,
2009, by and between Atlas America, Inc., a Delaware Corporation having its
principal office in Moon Township, Pennsylvania (“Employer”) and Jonathan Z.
Cohen, an individual residing in New York, New York (“Executive”).

WHEREAS, Executive has been an officer and/or director of Employer since 1998
and is a founder, and has been an officer and/or director, of each of the other
Companies (as defined in Section 3C hereto), and Employer, the Companies and
Executive desire to formalize the arrangements regarding his employment by
Employer.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Employment/Duties.

A. Employment. Employer hereby agrees to continue to employ Executive to serve
as Vice-Chairman of Employer. Executive hereby accepts such employment in
accordance with the terms of this Agreement. Executive’s position will not be
full-time and it is expressly understood and acknowledged by Employer that
Executive will be obliged to devote only as much of his working abilities and
professional efforts as is necessary to fulfill his duties and to promote the
objectives and interests of the Companies (as defined in Section 3C hereof). In
the event of any conflict or ambiguity between the terms of this Agreement and
terms of employment applicable generally to full-time employees, the terms of
this Agreement shall control.

B. Duties. Executive reports at the direction of the Chief Executive Officer of
Employer (and if the Chairman of Employer is not also the Chief Executive
Officer of Employer, also to the Chairman of Employer) and, when appropriate,
the Board of Directors of Employer (the “Board”) and is bound to follow their
lawful instructions and directions. Executive agrees to serve diligently,
competently and to the best of his abilities during the period of employment.
Executive’s duties include, but are not limited to, capital raising; strategic
transactions and activities; building and minding shareholder and lender
relationships; developing and implementing short and long term plans and
approaches; and being available to assist the Chairman and Board with respect to
other matters.

C. Other Interests. Subject to Section 4 below, Employer acknowledges that
Executive has in the past, does currently and is expected in the future to
participate in and/or serve in other professional and civic activities,
including as an officer of other companies and/or on corporate, civic and
charitable boards or committees, industry associations, fulfill speaking
engagements or teach at educational institutions, and manage portfolio
investments or investments in passive



--------------------------------------------------------------------------------

activities (as defined in section 469 of the Internal Revenue Code of 1986, as
amended (the “Code”) that do not conflict with the business and affairs of
Companies or interfere, individually or in the aggregate, with Executive’s
performance of his duties hereunder.

2. Term. The term of Executive’s employment shall commence on January 30, 2008
(the “Employment Effective Date”) and, unless sooner terminated pursuant to
Section 5 hereof, shall continue for a period of three (3) years thereafter. The
three (3) year period is hereinafter referred to as the “Contract Period.”
Unless either party elects to terminate this Agreement by giving the other party
written notice of such election at least 180 days before the expiration of the
then current term, the Contract Period shall be deemed to have been renewed for
an additional Contract Period of three (3) years commencing on the day after the
expiration of the then current Contract Period. Termination of Executive’s
employment hereunder for any reason shall be referred to as a “Termination.”

3. Compensation.

A. Base Salary. During the Employment term hereof, the Executive will be paid an
initial base salary of $600,000 per annum (“Base Salary”). Increases may be made
to the Executive’s Base Salary at the discretion of the Board. Effective as of
the date of any such increase, the Base Salary, as increased, shall be the Base
Salary for all purposes of this Agreement and may not thereafter be reduced.
Such Base Salary shall be paid in accordance with Employer’s regular payroll
policies and shall be subject to all applicable withholding requirements.

B. Cash Bonus. Executive shall be eligible to receive a bonus determined in
accordance with procedures established by the Compensation Committee of the
Board. All bonus payments shall be subject to all applicable withholding
requirements.

C. Equity Compensation. Executive shall be eligible to receive grants of equity
based compensation in the form of restricted stock grants, stock options, stock
appreciation rights, phantom stock units or other forms of equity based
compensation that the Board may determine. Such equity based compensation may be
with respect to the securities of Employer, Atlas Energy Resources, LLC, Atlas
Pipeline Partners, LP, Atlas Pipeline Holdings, LP, or other affiliates of
Employer (together the “Companies”). Collectively, all equity based compensation
in any of the Companies will be referred to as “Units”. As of the date hereof,
Executive holds Units in the amounts set forth on Schedule 3.C hereto. With
respect to the Units:

(i) Vesting of Units. Except as otherwise provided for in this Agreement, any
unvested Units will be subject to forfeiture in accordance with the applicable
long-term incentive plan (a “Plan”) of the entity whose securities are the basis
of such Unit (the “Restriction”). For purposes of the Units, Executive’s
employment will be considered to continue as long as he remains employed by or
performs services for any of the Companies. Notwithstanding anything to the

 

2



--------------------------------------------------------------------------------

contrary in the Companies’ grant agreements, if Executive’s employment is
termination by Employer without cause or if Executive terminates his employment
for good reason, then all of his Units shall be fully vested.

(ii) Section 16 Compliance. Employer shall cause each of the Companies to take
all actions necessary so that the grant of Units shall comply with the
requirements of the Exchange Act Rule 16b-3(d) necessary for the grant to
qualify for the exemption available thereunder from potential liability under
Section 16(b) of the Securities Exchange Act of 1934, to the extent applicable
to Executive.

4. Benefits.

A. Vacation Leave. Executive is entitled to take vacation days, holidays and
personal days according to Employer’s regular policies and procedures applicable
to other executives of Employer.

B. Benefit Plans. During the Contract Period and, to the extent specifically
provided for herein, thereafter, (i) Executive shall be entitled to participate
in all applicable incentive, savings, and retirement plans, practices, policies,
and programs of Employer to the extent they are generally available to other
senior officers, directors and executives of Employer, and (ii) Executive and/or
his family, as the case may be, shall be eligible for participation in, and
shall receive all benefits under, all applicable welfare benefit plans,
practices, policies, and programs provided by Employer, including, without
limitation, medical, prescription, dental, disability, sickness benefits,
employee life insurance, accidental death, and travel insurance plans and
programs, to the same extent as other senior officers, directors or executives
of Employer. Employer retains the right to select and to change any insurance
provider at its discretion.

C. Expenses. Employer shall reimburse Executive for all reasonable and necessary
work-related administrative and travel expenses incurred by Executive in
carrying out his duties under this Agreement, pursuant to Employer’s business
expense policies and procedures. Written receipts must be submitted to document
all expenses for which reimbursement is sought

5. Termination. Anything herein contained to the contrary notwithstanding,
Executive’s employment shall terminate as a result of any of the following
events:

A. Executive’s death.

B. Termination by Employer for Cause. “Cause” shall encompass any of the
following: (i) Executive shall have been convicted of any felony or any crime
involving a material act of fraud, deceit or misrepresentation in connection
with his employment; (ii) Executive fails to materially perform his duties under
this Agreement (other than as a result of physical or mental illness or injury),
after the Board delivers to Executive written demand for substantial
performance, with reasonable opportunity to cure, that specifically identifies
the manner in which the Board believes that Executive has not substantially
performed his duties; or (iii)

 

3



--------------------------------------------------------------------------------

Executive breaches Section 7, 9 or 10 of this Agreement. A Termination for Cause
shall be effected in accordance with the following procedures. Employer shall
give Executive written notice (“Notice of Termination for Cause”) of its
intention to terminate Executive’s employment for Cause, setting forth in
reasonable detail the specific conduct constituting Cause and the specific
provisions of this Agreement on which such claim is based.

C. Termination by Employer without Cause, upon ninety (90) days prior written
notice to Executive.

D. Executive becomes disabled by reason of physical or mental disability for
more than one hundred eighty (180) days in the aggregate or a period of ninety
(90) consecutive days during any 365-day period and the Board determines, in
good faith based upon medical evidence, that Executive, by reason of such
physical or mental disability, is rendered unable to perform his duties and
services hereunder (a “Disability”). Executive agrees to provide his medical
records and to submit to a medical examination so that the Board may make its
determination. A termination of Executive’s employment by Employer for
Disability shall be communicated to Executive by written notice and shall be
effective on the thirtieth (30th) day after Executive’s receipt of such notice
(the “Disability Effective Date”) unless Executive returns to full time
performance of his duties before the Disability Effective Date.

E. Termination of employment by Executive for “Good Reason” upon thirty
(30) days’ prior written notice to Employer. “Good Reason” shall mean any action
or inaction that constitutes a material breach by Employer of this Agreement, or
a Change of Control of Employer.

(i) Executive must provide written notice of termination for Good Reason to
Employer within thirty (30) days after the event constituting Good Reason.
Employer shall have a period of thirty (30) days in which it may correct the act
or failure to act that constitutes the grounds for Good Reason as set forth in
Executive’s notice of termination. If Employer does not correct the act or
failure to act, Executive must terminate employment for Good Reason within
thirty (30) days after the end of the cure period, in order for the termination
to be considered a Good Reason termination.

(ii) As used herein, “Change of Control” shall mean the occurrence of any of the
following:

(a) The acquisition of the beneficial ownership, as defined under the Securities
Exchange Act of 1934, of twenty-five percent (25%) or more of the Employer’s
voting securities or all or substantially all of the assets of the Employer by a
single person or entity or group of affiliated persons or entities other than by
a Related Entity (as defined below); or

 

4



--------------------------------------------------------------------------------

(b) The Employer consummates, a merger, consolidation, combination, share
exchange, division or other reorganization or transaction of the Employer (a
“Corporate Transaction”) with an unaffiliated entity, other than a Related
Entity (as defined below), in which either (A) the directors of the Employer as
applicable immediately prior to the Corporate Transaction constitute less than a
majority of the board of directors of the surviving, new or combined entity
unless one-half of the board of directors of the surviving, new or combined
entity, were directors of the Employer immediately prior to such Corporate
Transaction and the Employer’s chief executive officer immediately prior to such
Corporate Transaction continues as the chief executive officer of the surviving,
new or combined entity, or (B) the voting securities of the Employer immediately
before the Corporate Transaction represent less than sixty (60) percent of the
combined voting power immediately after the Corporate Transaction of the
outstanding securities of (I) the Employer, (II) the surviving entity or (III)
in the case of a division, each entity resulting from the division; or

(c) During any period of twenty-four (24) consecutive calendar months,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof, unless the election or
nomination for the election by the Employer’s stockholders of each new director
was approved by a vote of at least two-thirds ( 2/3) of the directors then still
in office who were directors at the beginning of the period; or

(d) The shareholders of the Employer approve a plan of complete liquidation, or
winding-up of the Employer or an agreement of sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Employer’s assets or all or substantially all of the assets of its primary
subsidiaries to an unaffiliated entity, other than to a Related Entity (as
defined below).

For purposes of the definition of “Change of Control” as set forth herein, the
term “Related Entity” shall mean an entity that is an “affiliate” of the
Employer or of Executive or any member of Executive’s immediate family including
his spouse or children, as determined in accordance with Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended.

F. Executive’s termination of employment for any reason other than those set
forth in Section 5E (other than by Executive’s death or Disability) upon thirty
(30) days’ prior written notice to Employer.

G. The “Date of Termination” means the date of Executive’s death, the Disability
Effective Date or the date on which the termination of Executive’s employment by
Employer for Cause or without Cause or by Executive for Good Reason is
effective, as the case may be.

 

5



--------------------------------------------------------------------------------

6. Consideration Payable to Executive Upon Termination or in the Event of Death.

A. Death. If Executive’s employment is terminated by reason of his death during
the Contract Period, Employer shall pay to Executive’s designated beneficiaries
(or, if there is no beneficiary, to Executive’s estate or legal representative),
in one cash payment within sixty (60) days after the Date of Termination (except
as described below), the sum of the following amounts (the “Accrued
Obligations”): (i) any portion of Executive’s Base Salary through the Date of
Termination that has been earned but not yet been paid; and (ii) any accrued but
unpaid bonus and vacation pay. The prorata bonus will be paid between January 1
and March 15 of the year following the year in which the Date of Termination
occurs. In the event of Termination under this paragraph, all other benefits,
payments or compensation to be provided to Executive hereunder shall terminate;
provided however that Executive’s rights in any Units with Restrictions shall
immediately vest and all Restrictions shall be null and void.

B. By Employer for Cause; By Executive Other than for Good Reason. If
Executive’s employment is terminated by Employer for Cause during the Contract
Period, Employer shall pay Executive the Base Salary and vacation pay through
the Date of Termination to the extent earned but not yet paid. If Executive
voluntarily terminates employment during the Contract Period, other than for
Good Reason, Employer shall pay Executive the Base Salary through the Date of
Termination to the extent earned but not yet paid. In the event of Termination
under this paragraph, all other benefits, payments or compensation to be
provided to Executive hereunder shall terminate and Executive’s rights in
incentive plans shall be governed solely by the terms of the applicable plan,
except that all Units that have vested as of the Date of Termination shall not
be subject to forfeiture.

C. By Employer Other than for Cause; By Executive for Good Reason. If, during
the Contract Period, Employer terminates Executive’s employment, other than for
Cause, or Executive terminates employment for Good Reason, Employer shall pay to
Executive the following severance compensation if Executive executes and does
not revoke a Release (as described below), in lieu of any payments due under any
severance plan or program for employees or executives:

(i) Employer will pay Executive an amount equal to three (3) times the Average
Compensation. The severance compensation shall be payable in a lump sum payable
one hundred eighty five (185) days after the Date of Termination, subject to
Executive’s execution of an effective Release. As used herein, the term “Average
Compensation” shall mean: (a) his base salary in effect immediately before
termination, plus (b) the average of the cash bonuses earned for the three
(3) calendar years preceding the year in which the Date of Termination occurs.

(ii) During the thirty-six (36)-month period following Executive’s Date of
Termination (the “Separation Period”), Executive may elect continued health and
dental coverage under the Employer’s health and dental plans in

 

6



--------------------------------------------------------------------------------

which Executive participated at the date of termination, as in effect from time
to time, provided that Executive shall be responsible for paying the full
monthly cost of such coverage. The monthly cost shall be the premium determined
for purposes of continued coverage under section 4980B(f)(4) of the Code (“COBRA
Premium”) in effect from time to time. If Executive elects such continued health
and dental coverage, Employer will reimburse Executive for the monthly COBRA
Premium paid by Executive for such coverage during the Severance Period, less
the amount that Executive would be required to contribute for health and dental
coverage if Executive were an active employee of Employer. These payments will
commence within thirty (30) days following the Date of Termination, subject to
Executive’s execution of an effective Release, and will be paid on the first
payroll date of each month.

(iii) Employer will pay any other amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of Employer.

(iv) In order to receive payments under this subsection 6C, Executive must
execute and not revoke a release, in a form acceptable to Employer, of any and
all claims against Employer, the Companies and all related parties with respect
to all matters arising out of Executive’s employment, and the termination
thereof (other than claims for any entitlements under the terms of this
Agreement or under any plans or programs of Employer under which Executive has
accrued and is due a benefit) (the “Release”).

(v) Executive’s rights in any Units with Restrictions shall immediately vest and
all Restrictions shall be null and void.

The payments provided pursuant to this Section 6C are intended to compensate
Executive for a Termination by Employer other than for Cause or for the actions
of Employer leading to a Termination by Executive for Good Reason, and shall be
the sole and exclusive remedy therefor. If Executive’s employment is terminated
by reason of Disability, any benefits received on account of Employer provided
disability insurance for the period on which this severance payment is based
shall offset the amount payable by Employer as severance pay.

7. Confidentiality. In connection with Executive’s services to Employer,
Employer agrees that it will provide access to certain proprietary and
confidential information of Employer and the Companies that is not generally
known to the public, including but not limited to, its services, personnel,
procedures and financial information. The promises of the Employer contained
herein are not intended to be contingent upon continues employment but are
intended by the parties to be fully enforceable at the time of the execution of
this Agreement. Executive acknowledges and agrees that Executive’s employment by
Employer creates a relationship of confidence and trust between the Executive
and Employer that extends to all confidential information that becomes known to
Executive. Executive agrees not to directly, indirectly or otherwise, disclose,
publish, make available to, or use for his own benefit or the benefit of any
person, firm, corporation or other entity for any reason or purpose whatsoever,
any proprietary or confidential information during

 

7



--------------------------------------------------------------------------------

the Contract Period and for a period of two years thereafter other than in
connection with performing Executive’s services for Employer in accordance with
this Agreement. Upon termination of employment, Executive agrees not to retain
or take with him any confidential notes, records, documents or other proprietary
or confidential information about Employer, the Companies or any of their
affiliates prepared or obtained in the course of employment.

8. Supplemental Executive Retirement Plan. The Employer shall establish for the
benefit of Executive a Supplemental Executive Retirement Plan (“SERP”), which
SERP shall provide a monthly benefit to Executive: (i) if the Executive is no
longer employed by the Employer, commencing on September 1, 2030 (the first
month after Executive shall have reached the age of sixty (60) years), or
(ii) if the Executive is still employed by the Employer as of September 1, 2030,
the first month after cessation of Executive’s service to the Companies. The
monthly benefit shall be in a sum equal to one-twelfth ( 1/12) of: (A) The
highest annual base salary the Executive shall have received during his service
to the Companies, multiplied by (B) two and percent (2.0%), multiplied by
(C) the number of years of service (and any fraction thereof) that Executive
shall have been an officer and/or director of any of the Companies on and after
January 1, 2004. Notwithstanding anything in this section to the contrary, the
percentage calculated by multiplying (B) and (C) above may not exceed sixty-five
percent (65%). The monthly payments shall continue during Executive’s life, but
if Executive’s death shall come before he has received one hundred twenty
(120) monthly payments, then his estate shall receive such monthly payments
until one hundred twenty (120) shall have been received by Executive and/or his
estate. The aggregate amount of the payments made to Executive pursuant to the
SERP shall be offset by the aggregate amounts paid to the Executive by the
Companies under the Companies’ other qualified benefit programs.

9. Representations.

A. Executive represents and warrants to Employer that he is not now subject to
any non-competition, restrictive covenant, or other restriction or agreement
that would prevent, limit or impair in any way his ability to perform all of his
obligations under this Agreement.

B. Executive agrees that he will disclose and provide a copy of the
confidentiality and non-competition provisions of this Agreement to any
prospective Employer and/or recruiter.

10. Reasonableness. Executive agrees that the restrictions imposed on Executive
in Section 7 of the Agreement are fair and reasonable and are reasonably
required for the protection of the interests of the Employer.

11. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for herein be reduced by
any compensation or any retirement benefit heretofore or hereafter earned by
Executive as the result of employment by any other person, firm or corporation.

 

8



--------------------------------------------------------------------------------

12. Other Employer Policies. Executive understands and agrees that Executive is
subject to all other policies of the Employer not inconsistent with this
Agreement, including, but not limited to, policies pertaining to vacation
entitlement, sick leave, holiday pay, health care, and expense reimbursement.

13. Interpretation and Enforcement of this Agreement. This Agreement shall be
interpreted in accordance with the plain meaning of its terms and not strictly
for or against either party hereto. Employer expressly reserves the right to
enforce any and all provisions of the Agreement. In the event of a breach or
violation of this Agreement by Executive, Employer may pursue all appropriate
avenues of relief, including bringing legal action against Executive.

14. Notification and Waiver.

A. This Agreement is understood by Executive to be clear and fully enforceable
as written. Executive should not execute it if he or she believes otherwise.
However, if Executive later challenges the enforceability or clarity of any
provision of this Agreement, Executive agrees to notify Employer of this
challenge in writing at least fourteen (14) days before engaging in any
assignment or other competitive activity that could possibly be prohibited by
this Agreement. Both Executive and Employer agree to then meet and confer or
mediate for the purpose of resolving the dispute. If no resolution is arrived
at, then the parties will be free to pursue all of their legal rights and
remedies. If, however, Executive elects not to provide advance notice described
above and does not participate in good faith in the “meet and confer” process
described above, then Executive agrees that Executive’s failure to comply will
be considered a waiver of Executive’s right to challenge the enforceability
and/or clarity of the terms of this letter agreement and the restrictions in it.

B. Any notice required by this Agreement or given in connection with it, shall
be in writing and shall be given to the appropriate party by personal delivery
or by a nationally recognized overnight courier service, in each case, to the
then current address of the party receiving such notice.

15. Final Agreement. This Agreement terminates and supersedes all prior
understandings or agreements on the subject matter herein. This Agreement may
not be modified unless the change or modification or waiver is in writing and
signed by Executive and an officer of Employer.

16. Right to Injunctive Relief. Executive acknowledges that Employer will suffer
irreparable injury, not readily susceptible to valuation in monetary damages, if
Executive breaches any of Executive’s obligations under Section 7 above.
Accordingly, Executive agrees that Employer will be entitled to injunctive
relief against any breach or prospective breach by Executive of Executive’s
obligations under Section 7 in any federal or state court of competent
jurisdiction where

 

9



--------------------------------------------------------------------------------

enforcement of this Agreement is sought. Executive hereby submits to the
jurisdiction of such courts for the purposes of any actions or a proceeding
instituted by Employer to obtain such injunctive relief, and agrees that process
may be served on Executive by registered mail, addressed to the last address of
Executive known to Employer, or in any other manner authorized by law.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
law principles.

18. Jurisdiction. Executive, Employer and the Companies irrevocably submit to
the exclusive personal and subject matter jurisdiction of the United States
District Court for the Southern District of New York, or any State of New York
Court in New York County in any such action, suit or proceeding arising in
connection with this Agreement or the relationship of the parties hereto, and
agree that any such action, suit or proceeding shall be brought only in such
court (and waives any objection based on forum non conveniens, personal
jurisdiction or any other objection to venue therein).

19. Interpretation of Agreement. The provisions of this Agreement shall not be
construed in favor of or against either party. In the event any provision of
this Agreement is determined by a court to be invalid or unenforceable, the
parties contemplate that the provisions may be modified by the court to make
them enforceable to the fullest extent allowed by law.

20. Headings. The headings in this Agreement are inserted for convenience only
and shall not be used to define, limit or describe the scope of the Agreement of
any of the obligations above.

21. No Assignment. Neither this Agreement nor any or interest in this Agreement
may be assigned by Executive without the prior express written approval of
Employer; which may be withheld by Employer at Employer’s sole and absolute
discretion.

22. Severability. If any, provision of the Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

23. Waiver of Jury Trial. The parties hereby knowingly, voluntarily and
intentionally waive the right any of them may have to a trial by jury in respect
of any litigation based hereon or arising out of, under or in connection with
this Agreement, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of any party in connection with Executive’s
employment with Employer. This provision is a material inducement for the
parties’ acceptance of this Agreement.

24. Continuing Effect. Executive’s obligations and commitments under this
Agreement, other than his obligation to perform duties under Section 1,
including

 

10



--------------------------------------------------------------------------------

specifically without limitation otherwise the promises and commitments of
Sections 7, 16, 17 and 18, shall continue after Executive’s departure from
Employer, regardless of Executive’s termination from Employer for any reason or
any breach of any other obligation or agreement, if any, of Employer to
Executive.

25. Waiver of Breach. The waiver by Employer of a breach of any provision of
this Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

26. Agreement is knowing and voluntary. Executive has carefully reviewed this
Agreement to assure his complete understanding of the Agreement’s full effect.
Executive has actively engaged in negotiations concerning the terms and
conditions of the Agreement. Executive has been represented by counsel of his
choice in negotiating and reviewing the Agreement and has been given the
opportunity by Employer to engage in this review independently, in consultation
with his attorney, and to discuss the Agreement with his family. Executive’s
signing of this Agreement is knowing and voluntary.

27. Section 409A.

A. This Agreement is intended to comply with section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by section 409A, to the
extent applicable. Any payments that qualify for the “short-term deferral”
exception or another exception under section 409A shall be paid under the
applicable exception. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A, if the Executive is considered a
“specified employee” for purposes of section 409A and if payment of any amounts
under this Agreement is required to be delayed for a period of six months after
separation from service pursuant to section 490A, payment of such amounts shall
be delayed as required by section 409A, and the accumulated amounts shall be
paid in a lump sum payment within ten days after the end of the six-month
period. If the Executive dies during the postponement period prior to the
payment of benefits, the amounts withheld on account of section 409A shall be
paid to the personal representative of the Executive’s estate within 60 days
after the date of the Executive’s death.

B. All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under section 409A. For
purposes of section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind

 

11



--------------------------------------------------------------------------------

benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

29. Effective Date. This Agreement shall not be final nor take effect until it
is first signed by Executive and dated and then executed by Employer.

{Signatures on Following Page}

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Executive have executed this Agreement on the
date and year written below:

 

EMPLOYER: ATLAS AMERICA, INC. By:  

/s/ Lisa Washington

  Chief Legal Officer EXECUTIVE:

/s/ Jonathan Z. Cohen

Jonathan Z. Cohen